UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1015



ALFRED LOCKLEAR; GWEN D. LOCKLEAR,

                                          Plaintiffs - Appellants,

          versus


BOARD OF COMMISSIONERS/BOARD OF ADJUSTMENT OF
HOKE COUNTY, NORTH CAROLINA; L. E. MCLAUGHLIN,
personally; TOM HOWELL, personally; RILEY
JORDAN, personally; DUNCAN MCFADYEN, former
Hoke County Attorney; JAMES C. SPENCER, JR.,
the Honorable; JERRI DUNSTON, Attorney, United
States Department of Justice; SARA MCDONALD,
personally; DAVID GIBSON, personally,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-97-1277-1)


Submitted:   May 13, 1999                     Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Alfred Locklear, Gwen D. Locklear, Appellants Pro Se. Tyrus Vance
Dahl, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North
Carolina; Charles Jerome Murray, OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina; Gill Paul Beck, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina; Lawrence
Pierce Egerton, EGERTON & ASSOCIATES, Greensboro, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alfred and Gwen Locklear appeal the district court’s order

denying relief on their civil action raising claims under the Fair

Housing Act and 42 U.S.C.A. § 1983 (West Supp. 1998).   We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Locklear v. Board of Commissioners, No. CA-97-

1277-1 (M.D.N.C. Dec. 1, 1998).   We deny the Locklears’ motion to

appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                  2